t c memo united_states tax_court antonio luzviminda pungot petitioners v commissioner of internal revenue respondent docket no filed date richard j sapinski for petitioners robert f saal and guy g lavignera for respondent memorandum opinion fay judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively after concessions the issue for decision is whether sec_469 d ii is unconstitutional ‘all section references are to the internal_revenue_code in effect for and and all rule references are to the tax_court rules_of_practice and procedure unless otherwise noted - - this is a fully stipulated case that was submitted without a trial under rule we incorporate in this opinion the parties’ stipulation of facts and the exhibits petitioners who resided in west new york new jersey when they petitioned the court filed joint federal_income_tax returns for and all references to petitioner are to antonio pungot background during the years in issue petitioner worked full time as a mechanical engineer for e a sears burrwood pllc and lku group inc engineering consulting firms specializing in real_estate development he also spent time ie hours in and big_number hours in performing on-site maintenance at two residential rental properties that he and his wife owned petitioners whose modified_adjusted_gross_income exceeded dollar_figure see sec_469 e deducted dollar_figure and dollar_figure for losses relating to the rental_activity on their and federal_income_tax returns respectively in the statutory notice respondent overstated the amount of losses petitioners reported on schedules e supplemental income and loss respon- dent who concedes that the notice is incorrect now disallows dollar_figure and dollar_figure of petitioners’ claimed losses petitioners concede that absent a ruling in their favor on the constitu- tional issue respondent’s recomputed deficiencies of dollar_figure for and dollar_figure for are correct discussion generally individuals may not currently deduct losses from passive activities defined to include all rental activities and any trade_or_business activity in which the taxpayer does not materially participate see sec_469 c material_participation is involvement on a regular continuous and substantial basis see sec_469 see also sec_1_469-5t temporary income_tax regs fed reg date these passive_loss_rules enacted as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 prohibit affected taxpayers from using deduc-- tions of a passive_activity to shelter wages or other active income see staff of joint comm on taxation general explana-- tion of the tax_reform_act_of_1986 pincite j comm print although all rental activities are passive regardless of the taxpayer’s level of participation congress created an exception for post-1993 rental activities of certain real_estate professionals see sec_469 under this provision a rental real_estate activity is not per se passive if the taxpayer legislative relief is also available under sec_469 which permits a taxpayer who actively participated in rental_real_estate_activities to claim a maximum loss of dollar_figure annually sec_469 and this exception is phased out for taxpayers with modified adjusted gross incomes between dollar_figure and dollar_figure see sec_469 1i a e - meets two requirements he performs more than half of his personal services during the year in real_property trades_or_businesses in which he materially participates and he works more than hours a year in those real_estate activities see sec_469 b personal services means any work performed by an individual in connection with a trade_or_business see sec_1_469-9 income_tax regs t d 1996_1_cb_73 services rendered by an employee however do not count as per- formed in a real_property_trade_or_business unless the employee is a 5-percent_owner of the employer see sec_469 d ii adopting the definition of a 5-percent_owner under sec_416 b a couple who files jointly qualifies for the exception under sec_469 only if either spouse sepa- rately satisfies both requirements see sec_469 b flush language in determining material_participation however the participation of both spouses is combined see sec_469 respondent concedes that petitioner meets the second requirement of sec_469 b e the 750-hour rule a real_property_trade_or_business is defined broadly as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business sec_469 c under sec_1_469-5 income_tax regs an employee who owns an interest in an activity is treated as participating in that activity without regard to the capacity in which he works see also sec_1_469-5t example temporary income_tax regs fed reg date - - moreover the parties stipulated that petitioner would have satisfied the first requirement if he had owned more than percent of the engineering consulting firms petitioners’ only claim is that sec_469 d is unconstitutional because by treating a nonowner employee differently than a 5-percent_owner the statute violates the fifth amendment’s guaranty of equal protection under the laws generally a statutory classification is valid if it is rationally related to a legitimate government interest see 461_us_540 we would apply a higher standard of review if the statute infringed fundamental rights or targeted a suspect class see eg id 448_us_297 in taxation more so than in some other fields congress has broad classification powers see regan v taxation with representation supra 410_us_356 301_us_548 240_us_1 220_us_107 as the supreme court emphatically noted in 309_us_83 the broad discretion as to classification possessed by a legislature in the field of taxation has long been recognized the passage of time has only served to underscore the wisdom of that recognition of the large area of discretion which is needed by a legis- lature in formulating sound tax policies since -- - the members of a legislature necessarily enjoy a familiarity with local conditions which this court cannot have the presumption of constitutionality can be overcome only by the most explicit demonstration that a classification is a hostile and oppressive discrimination against particular persons and classes the burden is on the one attacking the legislative arrangement to negative every conceivable basis which might support it fn ref omitted thus if plausible reasons exist for congress’ decision to grant deductions to some taxpayers while denying them to others and the means chosen is not so attenuated as to render the dis- tinction arbitrary or capricious then we uphold the law indeed the classification will not be set_aside if any state of facts reasonably may be conceived to justify it 366_us_420 emphasis added see also 72_tc_757 respondent maintains and we agree that sec_469 d implements legitimate goals of ensuring that only real_estate professionals who have an entrepreneurial stake in a real_property business will qualify for relief under sec_469 the legislative_history supports this view congress enacted sec_469 to foreclose tax_shelters see s rept 1986_3_cb_714 the treatment of all rental activities as passive however created problems among real_estate professionals a full-time real_estate developer for example could not use losses from one aspect of his business e renting properties to offset income from - another aspect of his business ie developing real_estate except to the extent of the dollar_figure allowance described above see supra note by contrast a taxpayer who materially participated in any other trade_or_business could use losses_incurred in that business against active income to alleviate this unfairness congress modified the passive_loss_rules by adding sec_469 effective for tax years beginning after date h rept pincite 1993_3_cb_167 not wanting to overburden the real_estate market congress sought to exclude active participants of that industry from the impact of sec_469 it recognized however that an see also cong rec statement of sen boren real_estate 1s a major section of the u s economy and is a principal asset of banks insurance_companies and pension funds therefore it is clearly in the best interest of our nation’s economy to have a fundamentally sound real_estate market the passive_loss_rules treat people in the rental real_estate business differently than professionals in all other businesses this inequitable situation has had dramatic negative economic effects it has exacerbated the crisis in our financial industry by discouraging real_estate professionals from holding on to troubled properties thereby discouraging workouts of distressed properties in addition the unfavorable treatment of losses from rental real_estate has decreased the willingness of entrepreneurs to purchase property held by the resolution trust corporation thus increasing the long-term exposure to all taxpayers finally the downward pressure on real_property values has seriously eroded local property_tax bases --- - employee of a real_estate business acting in any capacity might try to deduct losses from a real_estate_tax_shelter against his wages hence it added the 5-percent_owner rule_of sec_469 d to ensure that only individuals who are substantial owners of real_estate businesses will benefit from the exception we believe sec_469 d survives an equal protection challenge for congress acted rationally in denying relief to an employee of a real_estate business who lacks an ownership stake in that business petitioners argue that the statute is arbitrary because it does not extend to independent contractors they claim that had petitioner been an independent_contractor rather than an employee of the engineering consulting firms their rental real_estate losses would have been deductible against active income we reject their argument for it is well settled that rational basis review is not a license for courts to judge the wisdom fair- ness or logic of legislative choices fcc v beach communica-- tions inc 508_us_307 see also 505_us_1 449_us_166 to be sure a state does not consider for example a real_estate lessor and full-time bookkeeper of a construction company who treats the rental_activity as nonpasssive because he counts his employee services as performed in a real_property_trade_or_business --- - violate equal protection merely because the classifi- cations made by its laws are imperfect 397_us_471 the question is simply whether the classification is rationally related to a legitimate legislative goal granting relief to bona_fide real_estate professionals reflects such a goal appropriately congress considered factors which tend to show active involvement in that industry such as being an owner-employee of a real_estate business in light of congress’ broad latitude as to classifications in tax statutes we conclude that sec_469 d is constitutionally valid as it rationally serves a legitimate public purpose to reflect concessions and our conclusion herein decision will be entered under rule
